Case 2:20-cv-00028-JPH-DLP Document 15 Filed 05/14/20 Page 1 of 4 PageID #: 30




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

MARIO T. BARDLETTE,                                       )
                                                          )
                                Plaintiff,                )
                                                          )
                           v.                             )          No. 2:20-cv-00028-JPH-DLP
                                                          )
KEITH MCDONALD, et al.                                    )
                                                          )
                                Defendants.               )

                                    Order Screening the Complaint
                                    and Directing Service of Process

        Plaintiff Mario Bardlette, an inmate at the Wabash Valley Correctional Facility (WVCF),

brings this action pursuant to 42 U.S.C. § 1983 alleging that his First and Eighth Amendment rights

have been violated. Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this

Court has an obligation under 28 U.S.C. § 1915A(a) to screen the complaint before service on the

defendants.

                                             I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

                                              II. The Complaint

        On January 22, 2020, Bardlette filed a complaint against defendants Keith McDonald and

Officer Harrington. The Court construes the complaint as naming these defendants in their

individual capacities. Bardlette seeks injunctive relief and compensatory and punitive damages.

                                                      1
Case 2:20-cv-00028-JPH-DLP Document 15 Filed 05/14/20 Page 2 of 4 PageID #: 31




       On July 15, 2018, Bardlette was housed in solitary confinement in the WVCF Special

Housing Unit. When Officer Harrington walked by his cell that day, Bardlette asked Officer

Harrington whether he had a girlfriend. Officer Harrington said he did and began boasting about

his sexual exploits. Officer Harrington returned to Bardlette's cell a few moments later, unzipped

his pants, and asked Bardlette, "Wanna see the pussy juice on my cock? Wanna suck it off?"

Bardlette told Officer Harrington to get away from his cell and that he does not engage in

homosexual activity. Officer Harrington told Bardlette, "Well I do." Bardlette again told Officer

Harrington to get away from his cell, and Officer Harrington left.

       Bardlette filed an administrative grievance against Officer Harrington for sexual

harassment and indecent exposure. A few days later, Bardlette was handcuffed, put on a leash, and

taken to a room where he was interviewed by Officer McDonald. After discussing the incident

involving Officer Harrington, Officer McDonald told Bardlette in an intimidating tone, "You're

gonna get rid of this write-up." When Bardlette refused, Officer McDonald walked behind him,

grabbed the leash, and wrapped it around Bardlette's neck. He then warned Bardlette, "You're

gonna forget about this entire incident if you ever want to see general population again. We can

make your life a living hell back here, or you can go to general population in a month or so . . .

What's it going to be?" Believing he had no choice, Bardlette reluctantly agreed to Officer

McDonald's terms and withdrew the grievance against Officer Harrington.

                                           III. Discussion

       This action is brought pursuant to 42 U.S.C. § 1983. To state a claim under § 1983, a

plaintiff must allege the violation of a right secured by the Constitution or laws of the United States

and must show that the alleged deprivation was committed by a person acting under color of state




                                                  2
Case 2:20-cv-00028-JPH-DLP Document 15 Filed 05/14/20 Page 3 of 4 PageID #: 32




law. West v. Atkins, 487 U.S. 42, 48 (1988). “[T]he first step in any [§ 1983] claim is to identify

the specific constitutional right infringed.” Albright v. Oliver, 510 U.S. 266, 271 (1994).

       The Eighth Amendment protects prisoners from excessive physical force amounting to

cruel and unusual punishment. Wilkins v. Gaddy, 559 U.S. 34 (2010). Sexual harassment by prison

guards that causes psychological or emotional trauma may also be actionable as cruel and unusual

punishment under the Eighth Amendment. Beal v. Foster, 803 F.3d 356, 357-58 (7th Cir. 2015).

The First Amendment protects prisoners from retaliatory actions that are likely to deter them from

using the prison's grievance process. Bridges v. Gilbert, 557 F.3d 541, 553 (7th Cir. 2009).

       Based on the screening standard set forth above, Bardlette's Eighth Amendment harassment

claim shall proceed against Officer Harrington. His Eighth Amendment excessive force and First

Amendment retaliation claims shall proceed against Officer McDonald.

                              IV. Summary and Service of Process

       Bardlette's Eighth Amendment harassment claim shall proceed against Officer Harrington,

and his Eighth Amendment excessive force and First Amendment retaliation claims shall proceed

against Keith McDonald. If Bardlette believes he has alleged claims that were not discussed in this

Order, he shall have through June 12, 2020, to notify the Court.

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

Officer Harrington and Keith McDonald in the manner specified by Rule 4(d). Process shall consist

of the complaint, dkt. [1], applicable forms (Notice of Lawsuit and Request for Waiver of Service

of Summons and Waiver of Service of Summons), and this Order.

SO ORDERED.




                                                 3
Case 2:20-cv-00028-JPH-DLP Document 15 Filed 05/14/20 Page 4 of 4 PageID #: 33




Date: 5/14/2020




Distribution:

MARIO T. BARDLETTE
120178
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

Electronic Service to the following IDOC defendants at Wabash Valley Correctional Facility:

       Officer Harrington
       Keith McDonald




                                              4
